FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

In re: MARY MARGARET                             No. 14-56763
CUNNINGHAM,
                                                 D.C. No. 8:14-cv-00652-JFW
              Debtor.

                                                 MEMORANDUM*
MARY MARGARET CUNNINGHAM,

              Appellant,

 v.

J.P. MORGAN CHASE BANK, Putative
Assigness of FDIC as Receiver for
Washington Mutual Bank its assignees
and/or successors in interest J.P. Morgan
Subsidiary; et al.,

              Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted September 27, 2016**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Chapter 7 debtor Mary Margaret Cunningham appeals pro se from the

district court’s orders affirming the bankruptcy court’s orders dismissing

Cunningham’s adversary proceeding without leave to amend and denying

Cunningham’s motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 158(d)(1). We review de novo a district court’s decision on appeal from a

bankruptcy court, applying the same standard of review the district court applied to

the bankruptcy court’s decision. In re Tucson Estates, Inc., 912 F.3d 1162, 1166

(9th Cir. 1990). We affirm.

      The bankruptcy court properly dismissed Cunningham’s adversary

proceeding because Cunningham lacks standing to pursue claims that are property

of the bankruptcy estate. See Canatella v. Towers (In re Alcala), 918 F.2d 99, 102

(9th Cir. 1990) (causes of action which accrued before a Chapter 7 petition is filed

are part of the estate vested in the trustee); see also 11 U.S.C. § 554(d) (“[P]roperty

of the estate that is not abandoned under this section and that is not administered in

the case remains property of the estate.”); Estate of Spirtos v. One San Bernardino

Cty. Superior Court Case Numbered SPR 02211, 443 F.3d 1172, 1176 (9th Cir.

2006) (bankruptcy code endows bankruptcy trustee with exclusive right to sue on

behalf of estate).


                                           2                                    14-56763
      The bankruptcy court did not abuse its discretion in denying Cunningham

leave to amend her complaint because her lack of standing could not be cured by

amendment. See Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522 (9th Cir.

2008) (“[T]he court need not extend the general rule that parties are allowed to

amend their pleadings if amendment would be an exercise in futility” (citations and

internal quotation marks omitted)).

      The bankruptcy court did not abuse its discretion in denying Cunningham’s

motion under Rule 59(e) because Cunningham failed to demonstrate any basis for

relief. See Fed. R. Bankr. P. 9023 (making Fed. R. Civ. P. 59 applicable to

bankruptcy cases); Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir.

2001) (discussing factors for granting a motion for reconsideration under Fed. R.

Civ. P. 59(e)).

      We reject as without merit Cunningham’s contentions that the bankruptcy

court exhibited bias and violated due process.

      AFFIRMED.




                                          3                                   14-56763